Citation Nr: 0715052	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-40 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from September 1998 to 
August 2000.  This matter comes before the Board of Veterans 
Appeals ' (Board) on appeal from an April 2003 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for hypertension and a psychiatric disorder.  

In February 2007, the veteran and his father testified before 
the undersigned acting Veterans Law Judge (VLJ) at a Travel 
Board hearing.  A transcript of that hearing is of record and 
associated with the claims folder.  

The issue of service connection for hypertension being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no clinical medical evidence of record linking the 
veteran's present psychiatric disorder with his active 
service, or within one year of his service discharge.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in active service, 
and schizophrenia, may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent letters to the veteran in August 2002 and 
June 2004, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the duty to assist, the letters informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was 
appropriately notified in this regard via a March 2006 RO 
letter.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified before the undersigned VLJ in February 2007.

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

II.  Service Connection 

The veteran and his representative contend, in essence, that 
service connection for a psychiatric disorder is warranted 
based upon service incurrence.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for schizophrenia, may be presumed if it is shown 
to a degree of 10 percent disabling within the first post 
service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

As for the veteran's claim for service connection for a 
psychiatric disorder, this claim, must fail.  The medical 
evidence in service are devoid of findings, treatment, or 
diagnosis of any psychiatric disorder.  There is no medical 
evidence within one year of service discharge that shows 
evidence of a psychiatric condition, to include, 
schizophrenia.  The first medical evidence of a psychiatric 
disorder is evident in private medical records by the 
Pastoral Institute in June 2002.  The findings at that time 
show a diagnosis of depressive disorder.  However, those 
records and all others of record show no linkage between any 
present psychiatric condition and an event in service.  The 
veteran and his father presented testimony at his Travel 
Board hearing in February 2007 related to his psychiatric 
disorder.  His father testified that his son who came home 
from service was not the same son that he sent off to 
service.  He  related that the veteran expressed 
inappropriate facial expressions, giggling and laughing for 
no apparent reason.  He also related that his son did not go 
to the hospital or for any treatment in service with 
complaints of depression.  The veteran testified however, 
that he did not feel any different in service, than he felt 
when he came out.  There is no evidence that links the 
veteran's psychiatric disorder to service, except the 
veteran's statement and his parents statements of such.  It 
is well established that laypersons cannot provide testimony 
when an expert opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With nothing more than the veteran's statement and the 
statements of his parents indicating a link to service with 
his psychiatric disorder, service connection for a 
psychiatric disorder is not warranted in this regard.  


ORDER

Service connection for a psychiatric disorder is denied.  




REMAND

The veteran's claim for entitlement to service connection for 
hypertension requires additional development.  

The veteran's service medical records show, on entrance onto 
active duty, clinical evaluation of the heart and chest 
proved normal.  His blood pressure reading at the time was 
139/88.  On an enlistment Report of Medical History, the 
veteran reported "no" when asked if you ever had or now 
have high or low blood pressure.  

Four months into active duty, his blood pressure readings 
began to elevate.  It was later revealed upon treatment for 
hypertension, that the veteran gave a history of hypertension 
during childhood at the age of 14.  His father testified to 
the veteran's childhood hypertension at Travel Board hearing 
in February 2007, and his mother's statement indicated also 
in the veteran's psychiatric treatment reports, that he was 
diagnosed with hypertension around age 14.  Unfortunately, 
none of the veteran's medical records prior to service are 
associated with the claims folder.  Those records are needed 
prior to final adjudication of the claim.  Furthermore, a 
medical opinion should be provided in an effort to determine 
the etiology of the veteran's hypertension.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of any physicians that treated 
him for hypertension prior to entrance 
upon active duty.  After obtaining any 
necessary release of information from the 
veteran, these records should be 
obtained, and associated with the claims 
folder.  

2.  The veteran should undergo a VA 
cardiology examination.   The claims 
folder must be reviewed prior to 
examination of the veteran and so noted.  
All indicated studies should be 
performed.  The examiner, after fully 
evaluating the veteran, should provide 
opinions on the following: 1) whether it 
is at least as likely as not, that the 
veteran's hypertension had its onset 
prior to service, and if so, 2) whether 
it is at least as likely as not that the 
veteran's hypertension increased in 
disability beyond the natural progression 
of the disease during his active service.  
A complete rationale for all opinions 
made should be provided.  

3.  After the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


